Lixxle, J.
The only question of law which arises in this case is, whether a justice’s court has jurisdiction in an action to recover-damages against one who by collusive and fraudulent' conduct damaged the plaintiff, in a sum less than one hundred dollars, by destroying the lien which plaintiff held as landlord on the crops of his tenant, etc.
1. By paragraph 2, section 1, article 6 of the constitution, justices of the peace are given jurisdiction in all civil actions arising ex contractu, and in cases of injuries or damages to personal property, when the principal sum does not exceed one hundred dollars. Even a casual reading of this section of the constitution is sufficient' to determine that a justice’s court has no jurisdiction in cases of this character, nor in any other case where damages sounding in tort are sought to be recovered, save only where the injury or damage is to personal property. We are aware that in the case of James v. Smith, 62 Ga. 345, Jackson, J., delivering the opinion of the court, used language which would seem to intimate that justices of the peace, under the paragraph of the constitution above quoted, had jurisdiction to entertain actions in trover' instituted to recover property less in value than one hundred dollars. An examination of that case, however, will show that no such ruling was made. The action there was on an account for the sum of fifty-two dollars and fifty cents, being the value of a bale of cotton which it was alleged James had converted and sold. On the trial in the justice’s court, the defendant moved to dismiss the ease, on the ground that the facts made it an action of -trover, and that the justice’s1 court had no jurisdiction in cases of trover. The justice refused to dismiss, and a certiorari was srred out to the superior court, which sustained the certiorari, ruling that the justice’s court had no jurisdiction in actions of trover, but refused to pass final jiidgment in the ease, and sent it back with direction that it had no jurisdiction in cases of trover, but to cause the action to be amended if possible in such a manner as to pro-meed for money had and received. To the refusal of the court *92to pass final judgment in the action, James excepted on the ground that the court erred in sending the case back and in not making a final disposition of it; and the question made in that record was, should the superior court have finally disposed of the' case ? It was held by this court that the action was for money had and received; that the facts were all in, and that there was nothing to show that they would be varied; that, the law of the case was plain; that no further trial in the justice’s court was needed, and that the court erred in 'not making a final disposition of the case. It is true that the honored and learned Justice, delivering the opinion of the court, went further and said, “ Suppose the case had been trover, did not the justice’s court have jurisdiction?” and cited an authority for the proposition that the action of trover is an action for damages to personal property; but the case was decided on the point that the suit was brought to recover the value of one bale of cotton, and on the further principle that the plaintiff had the right to waive the tort and sue for the value of the property converted. So that that case can not be held as authority that justices of the peace have jurisdiction to entertain suits sounding in tort other than for damages to personal property. If the words of the constitution above quoted needed any explanation, the cases of Williams v. Sulter, 16 Ga. 355, and White Star Line Steamboat Co. v. County of Gordon, 81 Ga. 47, are sufficient to show that in the opinion of this court the jurisdiction of justices of the peace, in cases other than those which arise ex contractu, is limited to actions which are brought to recover damages for injuries to personal property. We do not deem it necessary to do more than call attention to the plain language of the constitution. The action in the present case was brought to recover damages which the plaintiff alleges he sustained in consequence of the wrongful and fraudulent and collusive conduct of the defendant in taking possession of the crop of his tenant upon which the plaintiff had a lien. Such an action can not lawfully be tried in a justice’s court.
2. The court did right in setting aside the verdict which had been rendered for the plaintiff in the justice’s court; but as that court was without jurisdiction to hear and determine the ease, *93the superior court erred in not rendering a final judgment in favor of the plaintiff in certiorari, who was the defendant in the justice’s court, and who by cross-bill assigned error- on the refusal of the court to so render a final judgment in the case.

Judgment on the main hill of exceptions affirmed. On the cross-hill, reversed.


All the Justices concurring.